DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (U.S. Publication No. 2019/0148437 A1; hereinafter Cheng)
	With respect to claim 1, Cheng discloses an image sensor comprising: a substrate [400,114,112,102,132] having a first surface and a second surface opposite to each other; a photoelectric conversion region [104] provided in the substrate; and a polarizer [402,404] provided at the first surface of the substrate, wherein the polarizer comprises: a lower structure [122] comprising at least one trench recessed from the first surface of the substrate toward the photoelectric conversion region; and a plurality of upper patterns [124] provided on the lower structure and spaced apart from each other in a first direction parallel to the first surface (See Figure 5 and 9).
	With respect to claim 2, Cheng discloses device isolation patterns [110] provided in the substrate, wherein the photoelectric conversion region and the at least one trench are provided between the device isolation patterns.
	With respect to claim 3, Cheng wherein the lower structure further comprises at least one lower pattern [122] including the at least one trench, and wherein the at least one lower pattern is a protruding portion at the first surface of the substrate (see Figure 9)
	With respect to claim 4, Cheng discloses wherein the lower structure further comprises a lower insulating pattern [126] provided in the at least one trench.

	With respect to claim 6, Cheng discloses wherein the lower structure further comprises a passivation layer provided between an inner surface of the at least one trench and the lower insulating pattern, and wherein the passivation layer extends onto a top surface of the at least one lower pattern (See Figure 9)
	With respect to claim 7, Cheng discloses wherein each of the upper patterns comprises: a first upper pattern [124] provided on the lower structure; and a second upper pattern provided between the lower structure and the first upper pattern, wherein the first upper pattern includes at least one of a metal or a high-k dielectric material, and the second upper pattern includes a low-k dielectric material, and wherein the second upper pattern is in direct contact with at least one of the passivation layer or the lower insulating pattern of the lower structure (See ¶[0032]; multiple dielectric layers).
	With respect to claim 8, Cheng discloses wherein each of the upper patterns is a single-layered pattern including at least one of a metal or a high-k dielectric material, and wherein each of the upper patterns is in direct contact with at least one of the passivation layer or the lower insulating pattern of the lower structure (see ¶[0032]).

	With respect to claim 10, Cheng discloses wherein the lower structure further comprises a plurality of lower insulating patterns [126,114] provided in the plurality of trenches, respectively (See Figure 9).
	With respect to claim 11, Cheng discloses wherein each of the plurality of upper patterns [124] vertically overlaps with at least one of the plurality of lower patterns [122] and the plurality of lower insulating patterns [126] (See Figure 9).
	With respect to claim 12, Cheng discloses wherein the plurality of upper patterns are aligned on the plurality of lower patterns, respectively (See Figure 9).
	With respect to claim 13, Cheng discloses wherein the plurality of upper patterns are aligned on the plurality of lower insulating patterns, respectively (see Figure 9).
	With respect to claim 14, Cheng discloses wherein each of the plurality of upper patterns vertically overlaps with a corresponding one of the plurality of lower patterns and a corresponding one of the plurality of lower insulating patterns (see Figure 9).
	With respect to claim 15, Cheng discloses wherein a first width of each of the plurality of upper patterns in the first direction is less than a second width of each of the plurality of lower patterns and a third width of each of the plurality of trenches in the first direction (See Figure 9)

	With respect to claim 17, Cheng discloses an image sensor comprising: a substrate [400,114,112,102,132] having a first surface and a second surface opposite to each other; device isolation patterns [110] provided in the substrate; a photoelectric conversion region [104] provided in the substrate and provided between the device isolation patterns; and a polarizer [402,404] provided at the first surface of the substrate, wherein the polarizer comprises: a lower structure comprising: a plurality of lower patterns [122] protruding from the substrate; and lower insulating patterns [114,126] provided between the lower patterns; and upper patterns [124] provided on the lower structure, wherein the lower structure is provided between the photoelectric conversion region and the upper patterns and between the device isolation patterns (See Figure 9).
	With respect to claim 18, Cheng discloses wherein the upper patterns are spaced apart from each other in a first direction parallel to the first surface of the substrate and extend in a second direction which is parallel to the first surface of the substrate and intersects the first direction, and wherein the lower patterns and the lower insulating patterns are alternately arranged in the first direction and extend in the second direction (See Figure 9).
	With respect to claim 19, Cheng discloses wherein each of the upper patterns vertically overlaps with at least one of the lower patterns and the lower insulating patterns (See Figure 9)
	With respect to claim 20, Cheng discloses wherein the lower structure further comprises a passivation layer provided between the lower patterns and the lower insulating patterns, wherein the passivation layer extends onto top surfaces of the lower patterns, and wherein each of the upper patterns is in direct contact with at least one of the passivation layer and the lower insulating patterns (See Figure 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uesaka (U.S. Publication No. 2019/0006407 A1) discloses an image sensor with polarizer
Honda (U.S. Publication No. 2018/0302597 A1) discloses an image sensor with polarizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818